f 50 (dissenting) — Riverview Community Group is a nonprofit organization that was formed for the sole purpose of suing on its members’ behalf to continue the operation of the golf course or at least prevent that land from being subdivided into more homes. Riverview is the only plaintiff. None of the individual property owners are joined in this suit. Riverview was formed on or about September 20, 2010, meaning it was not in existence at any time during the events underlying this cause of action. No promises were made to Riverview. No marketing was done to it. Riverview is an entirely new entity apparently formed so the property owners can avoid suing individually or complying with the requirements for class action suits. I would find that Riverview does not have standing to bring suit in this case and respectfully dissent.
Fairhurst, J.
¶51 The majority correctly quotes the rule for organizational standing from International Ass’n of Firefighters, Local 1789 v. Spokane Airports, 146 Wn.2d 207, 213-14, 45 P.3d 186, 50 P.3d 618 (2002) (Firefighters):
An association has standing to bring suit on behalf of its members when the following criteria are satisfied: (1) the members of the organization would otherwise have standing to sue in their own right; (2) the interests that the organization seeks to protect are germane to its purpose; and (3) neither *913claim asserted nor relief requested requires the participation of the organization’s individual members.
However, unlike the majority, I would hold Riverview fails the third element.8
¶52 Case law discussing this third element of the test for organizational standing focuses on whether the remedy sought required the testimony of the individuals. Both Ironworkers District Council of the Pacific Northwest v. University of Washington Board of Regents, 93 Wn. App. 735, 741, 970 P.2d 351 (1999), and Firefighters, 146 Wn.2d at 214, assert that if an organization seeks an injunction, that injunctive relief generally benefits every member of an association and individual testimony as to how the injunction will benefit each member is not necessary. See also Warth v. Seldin, 422 U.S. 490, 515, 95 S. Ct. 2197, 45 L. Ed. 2d 343 (1975). Similarly, the majority focuses on only whether the remedy sought needs individual participation. Majority at 894 (“The relief requested — the imposition of an equitable servitude on the land and/or some sort of injunctive relief — does not require the participation of the individual members.”). We recognize that Riverview is seeking an injunction, and under our precedent plaintiffs do not need to testify individually to prove this remedy will benefit them.
¶53 But the third element requires that neither the claim asserted nor the relief requested requires individual participation. Here, the claim for an implied equitable servitude requires the individual participation of the property owners. An equitable servitude is a restriction on property that runs with the land. This servitude was not written or explicit. Riverview claims the court should find *914the servitude is implied based on representations the defendants made to the property owners that the land would be restricted to certain use. As a nonprofit, Riverview is a separate entity from its members and does not itself have any rights or interest in the servitude created. See Apostolic Faith Mission of Portland v. Christian Evangelical Church, 55 Wn.2d 364, 367, 347 P.2d 1059 (1960). Since it did not exist at the relevant time, no representations were made to it that could support this claim for an implied equitable servitude.
154 Riverview is made up of at least five property owners in the development, but we have no information about the existence or the interests of any other members of Riverview. These property owners bought their properties from different entities: George Livingston, Charlie and Gloria Spencer through S.O.S. LLC, the Spencer & Livingston partnership, or TURF Realty. There is no consistency regarding who made these promises from which this court should imply the equitable servitude. And if after remand the court finds that this golf course must continue to be operated, it is unclear against whom a remedy would be imposed. Since the particular representations made to the property owner make up the entire claim for an implied equitable servitude, the testimony of the individual property owners is necessary.9
*915¶55 To satisfy the third element for organizational standing, the ultimate question is “ ‘whether the circumstances of the case and the relief requested make individual participation of the association’s members indispensable.’ ” Firefighters, 146 Wn.2d at 215 (quoting Int'l Ass’n of Firefighters, Local 1789 v. Spokane Airports, 103 Wn. App. 764, 770, 14 P.3d 193 (2000) (citing Warth, 422 U.S. at 511)). Here, the testimony of the individual property owners is imperative and the members’ participation indispensable because of the nature of the claim. I would hold Riverview does not have standing to bring suit.
¶56 The potential implications from the majority opinion are disconcerting. Here, we essentially have a plaintiff who is acting as if it is the named class plaintiff for an unnamed group of representative plaintiffs without complying with CR 23. By not clearly admonishing this circumvention of basic court rules and forcing the plaintiffs to bring this meritorious suit in the proper way, the majority opens the door for groups of individuals with similar claims against a group of people to simply form a nonprofit to sue on their behalf, thereby avoiding the stringent class action requirements or the spotlight of individual litigation. Under the facts of this case, the property owners may bring either a class action lawsuit or they may join together as individuals like the plaintiffs in Johnson v. Mt. Baker Park Presbyterian Church, 113 Wash. 458, 194 P. 536 (1920), and Hollis v. Garwall, Inc., 137 Wn.2d 683, 974 P.2d 836 (1999), but they may not create a nonprofit entity after all events at issue have occurred for the sole purpose of suing.
CONCLUSION
¶57 I would find that Riverview does not have standing to bring suit and dismiss the case. Since I would find that Riverview is not a proper plaintiff, I do not reach the question of whether implied equitable servitudes are available in Washington.
Madsen, C.J., and C. Johnson, J, concur with Fairhurst, J.

 We also question whether an organization whose entire purpose is to bring a lawsuit satisfies the second element of this test. Suing is not germane to the purposes of Riverview. It is the entire reason for its formation and existence. It is all the entity was formed to do. However, courts have generally interpreted this element of organizational standing liberally and since we find that Riverview fails to meet the third part of the test, we need not discuss this further.


 The plaintiff and the majority cite cases from other jurisdictions in which implied equitable servitude has been recognized, but these cases involve distinguishable plaintiffs. In Mountain High Homeowners Ass’n v. J.L. Ward Co., 228 Or. App. 424, 426, 209 P. 3d 347 (2009), the suit was brought by the homeowners association that had been in existence since the outset of the development whose members had been members at all times when the relevant facts unfolded. Further, Oregon had a specific statute that allowed the homeowners association to bring the suit in its own name. Id. at 437. Riverview is not a homeowners association and does not claim to be. Thus, Mountain High Homeowners Ass’n does not support finding standing for a nonprofit entity created after all relevant events to sue to imply an equitable servitude. Additionally, Riverview refers the court to both Shalimar Ass’n v. D.O.C. Enterprises, Ltd., 142 Ariz. 36, 688 P.2d 682 (Ct. App. 1984), and Ute Park Summer Homes Ass’n v. Maxwell Land Grant Co., 1967-NMSC-086, 77 N.M. 730, 427 P.2d 249, to support its claim. But standing is never raised as an issue in either case, so the decisions are unhelpful for the standing issue.